By the Court.

Stephens, J.,
delivering the opinion.
1. This will directs certain negroes of the testator to be removed to some free State, and there manumitted; and that certain property shall be there bought for them. This does not violate the policy of our statutes against manumission, as that policy has been moi'e than once expounded by this Court. The evil at which those statutes strike, is manumission within this State; the design was not to prevent the reduction of slaves, but to prevent an increase of free negroes in the State. If the testator takes care, first to get his negroes out of our way, he may do what he pleases with them after that. If the will gives the slave his freedom to be enjoyed but for one hour within the limits of Georgia, it is void ; but if, with an honest intent to put him out of our way and keep him there, it carries him over the State line as a slave, it may make what it pleases of him afterwards. We think the Court was right in sustaining this will.
2. It may not be amiss to remark, that the defendants here who are the propounders of the will, cannot avail themselves of the former judgment, now, for the reason that they did not produce it in the Court below. They pleaded it in the Court below, but the bill of exceptions does not inform us that they produced it in evidence. That plea was a naked one, unsupported by evidence, and the evidence cannot now be heard in this Court. This Court is one of review.
Judgment affirmed.